DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          CHRISTOPHER LALL,
                               Appellant,

                                      v.

                 BELCAN ENGINEERING GROUP, LLC,
                            Appellee.

                     Nos. 4D21-1031 and 4D21-2634

                           [December 22, 2022]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502019CA004296.

    Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Jupiter,
for appellant.

   Paul B. Ranis and Sabrina D. Niewialkouski of Greenberg Traurig, P.A.,
Fort Lauderdale, Brigid F. Cech Samole of Greenberg Traurig, P.A., Miami,
and Katherine M. Clemente of Greenberg Traurig, LLP, New York, New
York, for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.